DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 23 August 2022 in which claims 1-10 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (PG Pub US 2017/0118690 A1) in view of Choi et al. (PG Pub US 2015/0327105 A1).
Regarding claims 1-4, Patel discloses a method, a user equipment (UE), and a base station. 
at least one processor (figs. 8-10); and
at least one memory in electronic communication with the at least one processor, wherein, when executed by the at least one processor, instructions stored in the at least one memory cause the UE/BS to (figs. 8-10):
receive a radio resource control (RRC) message with one or more RRC parameters for performing a conditional handover (“the source access point 110 may send to the access terminal 120 one or more configuration message(s) 252 during the connected state 250 to configure the access terminal 120 for autonomous handover” [0037], “the configuration message(s) 252 may also include a parameter or set of parameters defining one or more autonomous handover triggering events” [0038]);
use the parameter to identify a triggering condition of the conditional handover (“Once configured, the access terminal 120 may perform one or more mobility measurements on the communication medium 140 (block 254) and use the mobility measurement(s) to monitor for the autonomous handover triggering event(s)” [0038]);
determine whether the triggering condition identified by the parameter is met after receiving the RRC message (“the autonomous handover triggering event(s) may include dedicated triggering events that correspond specifically to autonomous handover. When autonomous handover is triggered” [0038]); and
autonomously initiate the conditional handover to synchronize to a target PCell in response to determining that the triggering condition is met without receiving, from a base station, a command for triggering the conditional handover (“When autonomous handover is triggered, the access terminal 120 may perform a handover from the source access point 110 to the target access point 210 via associated handover signaling 258, without waiting for any further commands from the source access point 110” [0038]).
However, Patel does not explicitly disclose on a dedicated control channel (DCCH), the one or more RRC parameters including at least a measurement identity.
Nevertheless, Choi discloses “RNC may be operative to send measurement control message 210 to UE 106 over a dedicated control channel (DCCH)” [0025], “measurement control message 210 may include a measurement identity 211. measurement identity 211 may comprise an information element (IE) that contains an identifier associated with the set of measurement(s) configured by measurement control message 210” [0026], [0034].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a dedicated control channel (DCCH) and the one or more RRC parameters including at least a measurement identity because “measurement control message 320 may comprise a measurement command IE 322 that contains a value indicating whether measurement control message 320 is intended to setup, modify, or release the set of measurement(s) that it configures” [0034].
Regarding claims 5, 7, Patel, Choi discloses everything claimed as applied above. In addition, Patel discloses determine the target PCell in response to determining that the triggering condition is met (“The configuration message(s) 252 may further include a priority parameter field 304 designating priority among the access points to which autonomous handover is allowed. Thus, when multiple target access points are detected, the access terminal 120 may choose the access point with the higher priority” [0041]).
Regarding claims 6, 8, 9, 10, Patel, Choi discloses everything claimed as applied above. In addition, Patel discloses the triggering condition is related to a timing that the UE starts synchronizing to the target PCell (“The configuration message(s) 252 may also include a timing parameter field 306 related to the timing of Discovery Reference Signal (DRS) occasions or the like, as well as a corresponding DRS Measurement Timing Configuration (DMTC) window of each access point to which autonomous handover is allowed” [0042], “configure certain timers during which trigger conditions need to be satisfied before making an autonomous handover” [0053]).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        10/27/2022